Upon Motion of Mr. Leigh of the Complainants Counsel in this Cause, for an Injunction to be directed to the Defendant Henry Peronneau his *507Counsellor Attorneys and Sollicitors to Stop and Surcease all Proceedings at Law touching any of the Matters complained of in their Bill of Complaint, against John Burn Administrator of Charles Mayne and to suspend the levying upon the Estate and Effects which were of the said Charles Mayne by virtue of an Execution obtained in the Suit at Law mentioned in the said Bill by the Defendant Henry Peronneau against the said Defendant John Burn as Administrator of the said Charles Mayne until the Hearing of this Cause, And on hearing of Mr. Parsons and Mr. Rattray as Counsel on behalf of the Defendant Henry Peronneau, The Court thought proper to take time till tomorrow to Consider of the Matter.
Wednesday the 27th May 1761 The Court met according to Adjournment.
Present as above.
The Court having taken time till this day to Consider of the matter which was heard and Debated in this Cause yesterday, do refuse to grant the Injunction then moved for, and Doth Order that the Motion be Dismissed with Costs.
Alexr Stewart Register